     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 1 of 32




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA

DYLAN EGLESTON, Individually and
on Behalf Of All Others Similarly Situated,

                         Plaintiff,           Case No. 1:20-cv-106-AW/GRJ
                                              Dispositive Motion
v.

UNIVERSITY OF FLORIDA BOARD
OF TRUSTEES, AS THE PUBLIC BODY
CORPORATE OF UNIVERSITY OF
FLORIDA, and FLORIDA BOARD OF
GOVERNORS FOUNDATION, INC.,

                         Defendants.
                                       /

THE UNIVERSITY OF FLORIDA BOARD OF TRUSTEES’ MOTION TO
DISMISS AMENDED CLASS ACTION COMPLAINT WITH PREJUDICE
         AND INCORPORATED MEMORANDUM OF LAW

      Defendant, the University of Florida Board of Trustees (“UFBOT”), pursuant

to Federal Rule of Civil Procedure 12(b)(6), hereby moves this Court to dismiss with

prejudice Plaintiff’s Amended Class Action Complaint (Doc. 21)(the “FAC”).

                  INTRODUCTION AND FAC OVERVIEW

      In this case, putative class action named plaintiff Egleston (“Egleston” or

“Plaintiff”) continues to assert claims for breach of implied contract and unjust

enrichment against UFBOT, claiming that because UFBOT converted to an online-

learning format after the mid-point of the Spring 2020 semester as a result of the
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 2 of 32




COVID-19 public health emergency,1 he was “deprived of the benefits of on-campus

learning” and did not get the full value and benefits expected for the tuition and fees

he paid for the semester. FAC ¶¶ 2, 12-16, 18-20, 42, 51-57, 61-62.2 Notably,

Plaintiff does not allege he was deprived of his earned credits or his degree. Plaintiff

contends he agreed to pay for and receive in-person education rather than online

education, but what he identifies as “UF’s Terms and Agreement –The Contract”

(FAC ¶70) is devoid of any references to in-person education. FAC ¶¶64, 70.

      In addition to dividing all claims in the FAC between tuition and fees, the

Plaintiff attempts to restyle his breach of contract and unjust enrichment claims as

conversion, Florida Deceptive and Unfair Trade Practices (Fla. Stat. §501.201 et.

seq.)(“FDUTPA”), and constitutional 42 U.S.C. §1983 claims. In his conversion

claims, Plaintiff alleges he has legal ownership to the right and services of an in-

person, on campus educational experience, but was denied reimbursement. In his

FDUTPA claims, Plaintiff alleges he was deceived and suffered actual damage when

he did not receive in-class instruction and an in-person campus experience at UF. In



1
  It is an indisputable matter of public knowledge that UF discontinued on-campus
instruction in March 2020 for the Spring to minimize the health and safety risks to
students, faculty, staff and their communities due to COVID-19. Fed. R. Evid.
201(b)(2); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
2
  UFBOT denies the accuracy of Plaintiff’s allegations. Even if the non-conclusory
allegations in the FAC are presumed true for purposes of this Motion, no viable
claims for relief are stated.


                                           2
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 3 of 32




his §1983 claims, Plaintiff alleges he has a constitutionally protected property

interest in a pro rata amount of Spring 2020 tuition/fees that was taken without due

process. As demonstrated below, the FAC should be dismissed, with prejudice.

      First, UFBOT is a public instrumentality and arm of the State of Florida.

§1001.72(2), Fla. Stat. UFBOT is, therefore, entitled to sovereign immunity3 absent

an unequivocal waiver or exception, such as an express written contract or Florida’s

limited waiver that is codified in Section 768.28, Florida Statutes. Neither of these

exceptions apply to any of the claims in the FAC. UFBOT is also not a “person”

that can be sued under §1983 and Congress did not abrogate UFBOT’s Eleventh

Amendment immunity for that claim.

      Second, Plaintiff fails to attach to the FAC or otherwise show the existence of

any express written contract between UFBOT and Plaintiff for the payment of

student tuition and fees in exchange for the in-person instruction and on-campus

activities Plaintiff allegedly impliedly bargained for by enrolling in UF. Most

notably, Plaintiff does not allege or demonstrate an express written agreement that

mandatory tuition and fees would be apportioned by in-person versus on-line use.

However, even if Plaintiff’s allegations were sufficient to create an implied contract


3
  It is inherent in the nature of sovereignty for the sovereign not to be amenable to
the suit of an individual without its consent. See e.g., The Federalist No. 81, at
487(C. Rossiter ed. 1961) (Alexander Hamilton); Franchise Tax Board of California
v. Hyatt, 139 S.Ct. 1485, 1493 (2019) (“An integral component of the States’
sovereignty was their immunity from private suits.”)(citations omitted).

                                          3
      Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 4 of 32




for in-person instruction and on-campus activities, this would not waive sovereign

immunity. Instead of there being any contract, authority to establish the tuition and

fees charged to students rests exclusively with the Legislature, which prescribes the

mandatory tuition and fees charged. §1001.705(3)(c) and §1009.24, Fla. Stat.

      Third, the statutes related to student tuition and fees do not provide a private

cause of action for students who are dissatisfied with what they received in exchange

for the tuition and fees charged by UFBOT, and these statutes also do not create a

right to the refunds Plaintiff claims.

      Fourth, apart from the applicable immunity doctrines, Plaintiff fails to state a

cause of action for conversion, FDUPTA, or a violation of §1983 based on the

Takings Clause of the Fifth Amendment. Plaintiff’s takings claims are not viable

because Florida law does not recognize him to have a constitutionally protected

property interest, and because retention of Plaintiff’s voluntarily paid tuition and fee

payments to UFBOT does not qualify as a taking and is not actionable under §1983.

                            MEMORANDUM OF LAW
I. Legal Standard

      This case is before the Court on the basis of diversity jurisdiction, pursuant to

the Class Action Fairness Act, 28 U.S.C. §1332(d), and federal question jurisdiction,

pursuant to 28 U.S.C. §1331 and §1343(a)(3). Plaintiff also claims supplemental

jurisdiction over the related state law tort claims pursuant to 28 U.S.C. §1367.




                                           4
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 5 of 32




Substantive issues for all non-federal claims are governed by Florida law4. LaFarge

Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1515 (11th Cir. 1997). To survive a

Rule 12(b)(6) motion to dismiss, a plaintiff must “provide the grounds of his

entitlement to relief,” and factual allegations must be sufficient “to state a claim for

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

570 (2007). Further, legal conclusions must be supported by factual allegations.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

Mere conclusory statements “are not entitled to the assumption of truth.” Iqbal, 556

U.S. at 679. Nor do courts need to accept as true a “legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555. Where plaintiffs have “not nudged

[their] claims across the line from conceivable to plausible, [their] complaint must

be dismissed.” Twombly, 550 U.S. at 570.

II. Sovereign Immunity Bars Plaintiff’s Breach of Contract Claims

      “The doctrine of sovereign immunity, which provides that a sovereign cannot

be sued without its permission, … was a part of the English common law when the

State of Florida was founded and has been adopted and codified by the Florida

Legislature.” City of Key West v. Florida Keys Cmty. Coll., 81 So. 3d 494, 497 (Fla.

2012) (citing Am. Home Assurance Co. v. Nat’l R.R. Passenger Corp., 908 So. 2d


4
 Florida substantive law, including sovereign immunity, applies. Fluid Dynamics,
LLC v. City of Jacksonville, 752 F. App’x 924, 925-26 n.1 (11th Cir. 2018).


                                           5
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 6 of 32




459, 471 (Fla. 2005)). The Florida Constitution provides that the Florida Legislature

can abrogate the State’s sovereign immunity, but “any waiver must be clear and

unequivocal” and “waiver will not be found as a product of inference or

implication.” Id. “In Florida, sovereign immunity is the rule, rather than the

exception.” Pan-Am Tobacco Corp. v. Dep’t of Corr., 41 So. 2d 4, 5 (Fla. 1984)

(citing Section 13, Art. X, Fla. Const.). It “protects the state from burdensome

interference from the performance of its governmental functions and preserves its

control over state funds, property and instrumentalities.” Brevard County v.

Morehead, 181 So. 3d 1229, 1232 (Fla. 5th DCA 2015) (quoting Davis v. State,

Dep’t of Corr., 460 So. 2d 452, 461 (Fla. 1st DCA 1984)).5

      The State University System, including the board of governors and boards of

trustees, was created by Article IX, Section 7 of the Florida Constitution.

Specifically, Section 7(b) of Article IX provides:



5
  Sovereign immunity, as a general matter and in its broadest form, bars private
citizens from suing states and their instrumentalities for damages. Stroud v.
McIntosh, 722 F.3d 1294, 1297 (11th Cir. 2013). “Like most general rules,
sovereign immunity has two exceptions. The Supreme Court has recognized two
ways a private person can sue a state for damages: either (1) Congress can abrogate
sovereign immunity by enacting legislation to enforce the substantive provisions of
the Fourteenth Amendment, or (2) a state can waive it sovereign immunity.” Id. at
1298 (citing Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527
U.S. 666, 670 (1999). In this case, UFBOT asserts its unwaived sovereign immunity
in its broadest form, against any suit for damages or other relief, as UFBOT would
have enjoyed in Florida state court. UFBOT also asserts that Congress did not
abrogate UFBOT’s Eleventh Amendment immunity with respect to §1983 claims.

                                          6
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 7 of 32




      (b) STATE UNIVERSITY SYSTEM. There shall be a single state
      university system comprised of all public universities. A board of
      trustees shall administer each public university and a board of
      governors shall govern the state university system.
Art. IX, §7(b), Fla. Const.

      Section 1001.72, Florida Statutes provides:

      (1) Each board of trustees shall be a public body corporate by the
      name of “The (name of university) Board of Trustees,” . . .

      (2) The corporation is constituted as a public instrumentality, and the
      exercise by the corporation of the power conferred by this section is
      considered to be the performance of an essential public function. . . .
§1001.72, Fla. Stat. (2010).

      UFBOT “as part of the public university system of Florida, enjoys Florida

sovereign immunity from contractual liability unless the action is based on an

‘express, written contract[ ] into which the state agency has statutory authority to

enter.’” Williams v. Becker, 608 F. App’x 905, 906 (11th Cir. 2015) (quoting Pan–

Am Tobacco Corp., 471 So. 2d at 6, and citing Cnty. of Brevard v. Miorelli Eng’g,

Inc., 703 So. 2d 1049, 1051 (Fla. 1997)); Pinkston v. Univ. of S. Fla. Bd. of Trustees,

Case No. 8:18-cv-2651, 2019 WL 1383467, at *3 (M.D. Fla. March, 27, 2019)

(finding board of trustees entitled to sovereign immunity); Charity v. Bd. of Regents

of the Div. of Univ. of Fla. Dept. of Ed., 698 So. 2d 907, 908 (Fla. 1st DCA 1997)

(affirming board entitled to sovereign immunity and affirming dismissal due to lack

of express written contract); City of Fort Lauderdale v. Israel, 178 So. 3d 444, 448

(Fla. 4th DCA 2015) (“The aforementioned cases demonstrate that a municipality


                                          7
      Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 8 of 32




waives the protections of sovereign immunity only when it enters into an express

contract. When an alleged contract is merely implied, however, these sovereign

immunity protections remain in force.”).

      Plaintiff’s allegation that a contract arose between him and UFBOT by his

being admitted to the university and paying tuition and fees (FAC¶¶ 2, 12-16, 18-

20, 42, 51-57, 61-62, 64) is not sufficient to avoid dismissal of his breach of contract

claims. The purported contract Plaintiff identifies and incorporates (FAC ¶70) is

“UF’s Terms and Agreement –The Contract” (the “Purported Contract”), which

clearly falls short of the signed “express written contract” required to overcome

UFBOT’s sovereign immunity.6 First, the Purported Contract was not signed by

UFBOT. Second, the Purported Contract is devoid of any requirement that UF

provide in-person on campus education and services in exchange for tuition and fees

paid. As a result, the Purported Contract is simply not the required express written

agreement between Plaintiff and UF that statutorily mandatory tuition and fees




6
 To state a claim for breach of contract, a plaintiff must allege (1) the existence of a
contract; (2) a breach of the contract; and (3) damages resulting from the breach.
George v. Wells Fargo Bank, N.A., No. 13-80776-CIV, 2014 WL 61487, at *3 (S.D.
Fla. Jan. 8, 2014). Dismissal is procedurally justified for Plaintiff’s failure to identify
which provisions of the purported contract that have been breached, which “runs
afoul of Twombly” and “renders the pleading deficient under Florida contract law.”
Id.; Cruz v. Underwriters at Lloyd’s London, No. 8:14-cv-1439, 2014 WL 3809179,
at *2 (M.D. Fla. Aug. 1, 2014) (“It is appropriate to dismiss a breach of contract
claim if it fails to state which provision of the contract was breached.”).

                                            8
      Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 9 of 32




would be apportioned by in-person versus on-line use, or that Plaintiff is entitled to

a refund for “unused” tuition or fees.

      Moreover, because the allegations in the FAC are contrary to, and negated by

the Purported Contract, the Court should reject the contrary allegations and dismiss

Counts I and IV. Crumpton v. Stephens (In re Northlake Foods, Inc.), 715 F.3d

1251, 1257 (11th Cir. 2013) (crediting exhibits over allegations in complaint) (citing

Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007). Throughout

the FAC, the Plaintiff excerpts unsigned “UF Solicitation Brochures” and refers to

unsigned informational UF hyperlinks, but these and the Purported Contract negate

the existence of an express written agreement between Plaintiff and UF that

statutorily mandatory tuition and fees would be apportioned by in-person versus on-

line use, or that Plaintiff is entitled to a refund for “unused” tuition or fees. See Carr

v. Bd. of Regents. of Univ. System of Ga, 249 Fed. App’x 146, 150-51 (11th Cir.

2007) (informational documents issued by a state university which are not signed in

a state that has not waived its sovereign immunity as to non-written agreements do

not create an enforceable agreement by the student against the state university).

Additionally, UFBOT directs the Court to Herssein Law Group v. Reed Elsevier,

594 F. App’x 606, 608 (11th Cir. 2015), where the Eleventh Circuit stated:

       It is a basic tenant of contract law that a party can only advance a claim
       of breach of contract by identifying and presenting the actual terms of
       the contract allegedly breached. Harris v. Am Postal Workers Union,
       198 F.3d 245 (6th Cir. 1999). The Sixth Circuit, in a breach of contract

                                            9
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 10 of 32




       case originating from Ohio, concluded that the failure to attach the
       actual contract coupled with a failure to cite specific language doomed
       the claim pursuant to the standards of Ashcroft v. Iqbal, 556 U.S. 662
       (2009) and Bell Atl. Crop. v. Twombly, 550 U.S. 544 (2007).
       Northampton Restaurant Grp v. FirstMerit Bank, N.A., 492 Fed. App’x
       518, 521-22 (6th Cir. 2012). A plaintiff may not use discovery to locate
       the contracts in question after filing a suit. Id. at 522.

      Despite having taken the opportunity to amend, Plaintiff has failed to identify

in the FAC a signed written contract between himself and UF that contains the terms

which Plaintiff contends that UF breached. Instead, Plaintiff has only identified

unenforceable informational documents and the Purported Contract, neither of

which are sufficient to overcome sovereign immunity. This is so because there

simply is no “express, written contract” between UFBOT and Plaintiff that

statutorily mandatory tuition and fees would be apportioned by in-person versus on-

line use, or that Plaintiff is entitled to a refund for “unused” tuition or fees. Indeed,

even giving Plaintiff the benefit of the broadest plausible inferences from his

allegations, they suggest, at most, an implied contract.7 Williams v. Fla. State Univ.,

No. 4:11-cv-350-MW/CAS, 2014 WL 340562, at *5-6 (N.D. Fla. Jan. 29, 2014)

(applying sovereign immunity and holding a student’s relationship with the

university is an implied, not an express, written contract), aff’d sub nom Williams v.


7
 UFBOT acknowledges these rulings for the purposes of this motion and its citation
is not intended to signify agreement that the act of matriculating and paying tuition
and student fees to a state university creates a contractual relationship of any type.
Instead, the Legislature prescribes the mandatory tuition and fees charged by UF to
its students such as the Plaintiff. §1001.705(3)(c) and §1009.24, Fla. Stat.

                                           10
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 11 of 32




Becker, 608 F. App’x 905 (11th Cir. 2015); Pinkston, 2019 WL 1383467, at *4

(citing Williams with agreement and concluding Pinkston could only allege an

implied contract; thus, the claim was barred by sovereign immunity). The Florida

Supreme Court has made clear that the waiver of sovereign immunity for contract

claims pertains only to express, written contracts, and “[w]hen an alleged contract is

merely implied, . . . sovereign immunity protections remain in force.” Morehead,

181 So. 3d at 1232 (quoting Israel, 178 So. 3d at 447); Pan-Am Tobacco, 471 So.

2d at 6 (“We . . . emphasize that our holding here is applicable only to suits on

express, written contracts”); Debose v Univ. of S. Fla., 178 F. Supp. 3d 1258, 1269

(S.D. Fla. 2016) (discussing Pan-Am Tobacco and other Florida cases and finding

sovereign immunity barred implied contract claims); City of Orlando v. West Orange

Country Club, Inc., 9 So. 3d 1268, 1272-73 (Fla. 5th DCA 2009) (waiver of

sovereign immunity only applicable to suits on express written contracts into which

the state agency has authority to enter). Thus, even if Plaintiff had alleged the

existence of an implied contract, his claim is still barred by sovereign immunity.

      Here, because Plaintiff can never plausibly plead the existence of an express,

written contract, Counts I and III of the FAC should be dismissed with prejudice.

See Twombly, 550 U.S. at 570 (requiring claim for relief to be plausible on its face);

Desantis v. Geffin, 284 So. 3d 599, 602-03 (Fla. 1st DCA 2019) (directing dismissal

with prejudice of class-action breach of contract and contract impairment claims



                                         11
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 12 of 32




based on State Board’s sovereign immunity), review denied, No. SC20-27, 2020 WL

3412333 (Fla. June 22, 2020); Charity, 698 So. 2d at 907-908 (holding that it is

appropriate to address sovereign immunity due to lack of express written contract at

dismissal stage); City of Gainesville v. State, Dept. of Transp., 778 So. 2d 519, 531

(Fla. 1st DCA 2001) (citing Charity and reaffirming that lack of express written

contract is properly considered on a motion to dismiss).

III. Unjust Enrichment Claims are Barred by Florida Sovereign Immunity

      Plaintiff’s unjust enrichment claims (Counts II and IV) complain of the same

actions as the breach of contract claims, and are pled in the alternative to the extent

it is determined a contract does not exist or otherwise apply. FAC ¶¶125-39, 155-

64. “A claim for unjust enrichment is an equitable claim, based on a legal fiction

created by courts to imply a ‘contract’ as a matter of law.” Calderone v. Scott, No.

2:14-cv-519, 2015 WL 1800315, at *2 (M.D. Fla. April 16, 2015) (quoting

Tooltrend, Inc. v. CMT Utensili, SRL, 198 F.3d 802, 805 (11th Cir. 1999)). As set

forth above, Plaintiff must establish the existence of an express, written contract,

rather than an implied contract, in order to overcome the sovereign immunity bar.

      As explained by the Florida Supreme Court in Pam-Am Tobacco, Florida’s

express waiver of sovereign immunity in Section 768.28, Florida Statutes, applies

only to torts. Pan-Am Tobacco, 471 So. 2d at 5. With respect to contract claims,

the Pan-Am Tobacco Court emphasized that waiver of sovereign immunity is limited



                                          12
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 13 of 32




to express, written contracts, and nothing else. Id. at 6; Miorelli Eng’g, Inc., 703 So.

2d at 1051 (holding claims for work falling outside of express contract are barred by

sovereign immunity); Morehead, 181 So. 3d at 1232; Israel, 178 So. 3d at 446.

Thus, “[b]ecause unjust enrichment claims are not torts, Florida’s legislature has not

waived” its sovereign immunity. Calderone, 2015 WL 1800315, at *2 (dismissing

unjust enrichment claim with prejudice); Llorca v. Rambosk, No. 2:15-cv-17, 2015

WL 2095805, at *2 (M.D. Fla. May 5, 2015) (rejecting plaintiff’s claims of oral

contract provisions and dismissing unjust enrichment claim with prejudice); Fin.

Healthcare Assocs., Inc. v. Public Health Trust of Miami-Dade County, 488 F. Supp.

2d 1231, 1236 (S.D. Fla. 2007) (holding claim based on implied contract barred by

sovereign immunity); Cayenta Canada, Inc. v. Orange County, No. 6:01-cv-1232,

2002 WL 34373972, at *3 (M.D. Fla. Nov. 20, 2002) (holding unjust enrichment

claim barred by sovereign immunity based upon the rational of Miorelli Eng’g, Inc.).

Because no unjust enrichment claim can overcome UFBOT’s sovereign immunity

protection, Counts II and IV must be dismissed with prejudice. Calderone, 2015

WL 1800315, at *2 (dismissing unjust enrichment claim with prejudice); Llorca,

2015 WL 2095805, at *2 (dismissing claim with prejudice); Geffin, 284 So. 3d at

603 (directing dismissal with prejudice where sovereign immunity bars claim).




                                          13
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 14 of 32




IV. Sovereign Immunity Bars FDUTPA, §1983 and Conversion Claims

      Pursuant to the Florida Constitution, “provision may be made by general law

for bringing suit against the state as to all liabilities now existing or hereafter

originating.” Section 13, Art. X, Fla. Const. A limited waiver of sovereign

immunity is provided for certain common law tort claims against the state. §768.28,

Fla. Stat. The Florida Legislature has not waived sovereign immunity for claims

made under FDUTPA, 42 U.S.C. §1983 or the intentional tort of conversion.

      UFBOT immunity is clear for FDUTPA claims. Section 768.28, Florida

Statutes states in part “the state, for itself and for its agencies or subdivisions, hereby

waives sovereign immunity for liability for torts, but only to the extent specified in

this act”. Sovereign immunity for statutory FDUTPA claims has not been waived

by Section 768.28 because these FDUTPA claims are statutory claims8, not

traditional torts, and nothing in FDUTPA or Section 768.28 amounts to a clear and

unequivocal waiver for statutory FDUTPA claims. Curcio v. State of Fl. Dept. of

Lottery, 164 So.3d 750, 754 (Fla. 1st DCA 2015); see also Am Home Assurance, 908

So.2d at 472 (“[a]ny waiver of sovereign immunity must be clear and unequivocal.

Moreover, waiver will not be found as a product of inference or implication.”).9


8
  FDUTPA is a statutory substantive law created in 1973. Delgado v. J.W. Courtesy
Pontiac, 693 So.2d 602, 609 (Fla. 2nd DCA 1997).
9
  Federal courts apply essentially identical standards. Sossamon v. Texas, 563 U.S.
277, 284 (2011) (“A State’s consent to suit must be unequivocally expressed” in the
text of the relevant statute.” (citation omitted)).

                                            14
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 15 of 32




There is nothing in FDUTPA’s statutory text that indicates the Florida Legislature

intended to subject state agencies, such as public universities, to FDUTPA liability.

Accordingly, based on sovereign immunity that was not abrogated by §768.28, Fla.

Stat., for statutory torts, the FDUTPA claims asserted against UFBOT in Counts VII

and VIII must be dismissed with prejudice.

      UFBOT immunity is equally clear for §1983 claims. The Florida Supreme

Court held in Hill v. Dept. of Corrections, 513 So. 2d 129, 133 (Fla. 1987) that

§768.28, Fla. Stat., was intended to render the state and its agencies liable for

damages for traditional torts under state law, but to exclude such liability for

“constitutional torts.” Id. Hill cited with approval Shinholster v. Graham, 527 F.

Supp. 1318 (N.D. Fla. 1981) and Gamble v. Florida Dept. of Health and

Rehabilitative Services, 779 F.2d 1509 (11th Cir. 1986). The United States Supreme

Court later overruled Hill’s prohibition against bringing §1983 claims in Florida

courts, but did not disturb Hill’s broader statement that the waiver of sovereign

immunity pursuant to §768.28, Fla. Stat., did not extend to “constitutional torts.”

See Garcia v. Reyes, 697 So. 2d 549, 550 (Fla. 4th DCA) (explaining Howlett v.

Rose, 496 U.S. 356 (1990)). In Bd. of Regents of State of Fla. v. Snyder, 826 So. 2d

382 (Fla. 2nd DCA 2002), the Second District held the Board of Regents was entitled

to sovereign immunity for civil rights action brought under §1983, reasoning that:

       It is well established in both federal and state courts that a state and its
       agencies are immune from suit arising under 42 U.S.C. §1983 (citations

                                          15
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 16 of 32




       omitted). Although this state has waived its sovereign immunity for
       state tort actions, that waiver does not extend to civil rights actions. See
       768.28, Fla. Stat. (200); Spooner, 514 So.2d at 1078; Hill, 513 So.2d at
       132. Federal law is enforceable in state courts, but only municipal
       corporations, local government entities, individual officers and other
       actors who are not arms of the state may be liable under 42 U.S.C.
       §1983. See Howlett v. Rose, 496 U.S. 356, 376-77 (1990). Id. at 387.

      Accordingly, based on sovereign immunity that was not abrogated by

§768.28, Fla. Stat., for constitutional torts, the §1983 claims asserted against

UFBOT in Counts IX and X of the FAC must be dismissed with prejudice.

      Although not as well settled as with the FDUTPA and §1983 claims, the

conversion claims against UFBOT are also barred by sovereign immunity.10 This is

so because conversion is not just “the possession of property by the wrongdoer, but

rather such possession in conjunction with a present intent on the part of the

wrongdoer to deprive the person entitled possession of the property.” Brand v. Old

Republic Nat’l Title Ins. Co., 797 So.2d 643, 646 (Fla. 3d DCA 2991). See also

Lahtinen v. Liberty International Financial Svcs, 2014 WL 351999, at *5 (S.D. Fla.

2014) (“After careful consideration, this Court concludes that Florida’s Supreme

Court would – and has – determined that a plaintiff must prove intent in order to

succeed on conversion. Accordingly, intent is a necessary element of conversion.”).

Because “intent” is a necessary element of conversion, Section 768.28(9)(a)


 As a threshold matter, Plaintiff has not met the pre-suit notice requirement in
10


Section 768.28(6)(a), a pre-condition to filing suit against state agencies. Levin v.
Dade Co., 442 So. 2d 210 (Fla. 1983).

                                          16
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 17 of 32




immunizes a state agency like the UFBOT from any such claims. See Sampson v.

City of Miami Gardens, No. 13-24312, 2014 WL 11894447, at *3 (S.D. Fla. 2014).

“Intent” is synonymous with “willful” and, as a result, claims for conversion

necessarily invoke the sovereign immunity protection set forth in Section

768.28(9)(a)). Accordingly, based on sovereign immunity that was not abrogated

by §768.28, Fla. Stat., the conversion claims asserted against UFBOT in Counts V

and VI must be dismissed with prejudice.

V. Eleventh Amendment Bars Plaintiff’s §1983 Claim

      UFBOT has Eleventh Amendment immunity from Plaintiff’s §1983 claims

because Congress did not abrogate that immunity, and because state

instrumentalities like UFBOT have been held not to be “persons” against whom a

§1983 claim can be asserted. Laipides v. Bd. of Regents. of Univ. System of Ga., 535

U.S. 613 (2002). Section 1983 authorizes assertion of a claim for relief against a

“person” who has acted under color of state law. A “person” under §1983 includes

state and local officials in their personal capacities, as well as municipal entities, but

not states or state entities. Will v. Michigan Dept. of State Police, 491 U.S. 58

(1989). As UFBOT is a state entity, it is not a “person” under §1983. Plaintiff’s

§1983 claims must also be dismissed because Congress has not abrogated the States’

Eleventh Amendment immunity for §1983 actions. Williams v. Bd. of Regents of the

Univ. System of Georgia, 477 F.3d 1282, 1301 (11th Cir. 2007); see also Paylan,



                                           17
      Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 18 of 32




M.D. v. Teitelbaum, 2017 WL 2294084, at *2-3 (N.D. Fla. May 23, 2017) (UFBOT

held entitled to Eleventh Amendment protections with respect to plaintiff’s §1983

claims); Bell v. Florida, No. 6:17-cv-326, 2017 WL 1399975, at *4 (M.D. Fla. Mar.

13, 2017) (plaintiff’s §1983 claims against the State of Florida barred by Eleventh

Amendment immunity). Accordingly, based on Eleventh Amendment immunity,

Counts IX and X must be dismissed, with prejudice.

VI.    Plaintiff Does Not Have A Private Cause of Action Against UFBOT

       Plaintiff also cannot litigate this matter as a private cause of action against

UFBOT.      The Florida Constitution establishes a two-tiered structure for the

governance of the public university system, with overall governance being divided

between the Legislature and the Florida Board of Governors (“FLBOG”).

§1001.705(1)(a), Fla. Stat. Pursuant to Article IX, Section 7(d) of the Florida

Constitution, the FLBOG is responsible for the operation and management of the

whole university system, subject to the powers of the Legislature to appropriate for

the expenditure of funds. Chapter 1001, Florida Statutes, and Chapter 1009, Florida

Statutes, do not provide a private cause of action for individual litigants who are

dissatisfied with what they received in exchange for the tuition and fees charged by

UFBOT because there is no language in Chapter 1009 suggesting an intent to create

a private cause of action. Murthy v. N. Sinha Corp., 644 So. 2d 983, 985 (Fla. 1994).




                                          18
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 19 of 32




      “The question of whether a statute establishes a duty to take precautions to

protect or benefit a particular class of persons is no longer determinative on the

question of whether a cause of action should be recognized.”              Sorenson v.

Professional Compounding Pharmacists, 191 So. 3d 929, 934 (Fla. 2d DCA 2016)

(citing Murthy v. N. Sinha Corp., 644 So. 2d at 985). “[L]egislative intent, rather

than the duty to benefit a class of individuals, should be the primary factor

considered by a court in determining whether a cause of action exists when a statute

does not expressly provide for one.” Id. at 934.11 Authority to establish the tuition

and fees charged to students rests with the Legislature, which prescribes the

mandatory tuition and fees charged. §1001.705(3)(c) and §1009.24, Fla. Stat.

      This is consistent with the rationale for sovereign immunity, “a doctrine

designed to protect the public treasury from what would otherwise be countless

claims filed by the vast number of citizens affected by the actions of a government.

[Sovereign immunity], at least to the extent retained by the legislature and courts, is

a positively necessary and rational safeguard of taxpayers’ money.” Southern


11
   When the statute is clear and unambiguous, the court will not look behind the
statute’s plain language for legislative intent or resort to rules of statutory
construction to ascertain intent. Universal Property & Casualty v. Loftus, 276 So.
3d 849, 851 (Fla. 4th DCA 2019) (holding nothing in language of statute or statutory
structure indicates a private cause of action was contemplated by the Florida
Legislature in enacting the statute). Federal courts similarly hold that private rights
of action to enforce federal law must be created by Congress, no matter how
compatible with the statute, or how desirable as a policy matter, the creation of
private rights might be. Bellitto v. Snipes, 935 F.3d 1192, 1202-03 (11th Cir. 2019).

                                          19
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 20 of 32




Roadbuilders, Inc. v. Lee Cnty., 495 So. 2d 189, 190 n.1 (Fla. 2d DCA 1986) (citing

Prosser, Law of Torts 971 (4th Ed. 1971)). Because there is no private cause of

action against UFBOT, Plaintiff’s FAC should be dismissed with prejudice.

VII. Plaintiff Fails to State a Claim for Relief for Conversion

      In addition to and apart from the applicable immunity doctrines addressed

above, Plaintiff’s claim for conversion fails to state a viable claim as a matter of law.

In Counts V and VI, Plaintiff alleges that he has an identifiable legal ownership “to

the right and services of an in-person, on-campus educational experience” and “to

the services, access, benefits and/or programs paid for through their fees” and

Plaintiff has “not, to date, received from Defendants a proper reimbursement” for

tuition and fees for the 2020 Spring semester” after the Plaintiff made full payment

therefore. FAC ¶¶168, 170, 178 and 180. Plaintiff further alleges that “Defendants

have therefore converted and continue to convert” Plaintiff’s 2020 Spring semester

tuition and fees. FAC ¶¶174 and 184. “In Florida, an action for conversion is

regarded as a possessory action and the plaintiff must have a present or immediate

right of possession of the property in question.” United States v. Bailey, 419 F.3d

1208, 1214 (11th Cir. 2005). Plaintiff’s conversion claims must be dismissed on this

ground alone, as Plaintiff has not and cannot established an immediate superior right

of possession to the subject in controversy.




                                           20
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 21 of 32




      Further, “[a] mere obligation to pay money may not be enforced by an action

for conversion.” Capital Bank v. G& J Inv. Corp., 468 So. 2d 534, 535 (Fla. 3d

DCA 1985); accord Walker v. Figarola, 59 So. 3d 188, 190 (Fla. 3d DCA 2011)

(“The law in Florida is clear-a simple monetary debt generally cannot form the basis

of a claim for conversion or civil theft.”). Here, the allegations in the FAC and the

gravamen of Plaintiff’s breach of contract claims are identical to the ones for

conversion. “Florida’s independent tort doctrine . . . bars a contracting party from

recovery in tort where the act complained of relates to the performance of the

contract.” Matonis v. Care Holdings Grp., LLC, 423 F. Supp.3d 1304, 1310 (S. D.

Fla. 2019); Island Travel & Tours Co. v. MYR Indep., Inc., No. 3D16-1364, 2020

WL 1451990, at *3 (Fla. 3d DCA Mar. 25, 2020) (“It is a fundamental, long-standing

common law principle that a plaintiff may not recover in tort for a contract dispute

unless the tort is independent of any breach of contract.”).

      Fungible money also cannot be converted, and here the FAC seeks damages

to allegedly compensate Plaintiff for some unidentified portion of the tuition and

fees paid to UF for the Spring 2020 semester. Under Florida law, “[m]oney cannot

be converted unless the money is a specifically identifiable fund such as an escrow

account, a bag of gold coins, or the like.” In re Mouttet, 493 B.R. 640, 662 (Bankr.

S.D. Fla. 2013) (citing Belford v. Trucking Co. v. Zagar, 243 So. 2d 646 (Fla. 4th

DCA 1970). Stated another way, “[f]or money to be the object of conversion, there



                                          21
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 22 of 32




must be an obligation to keep intact or deliver the specific money in question, so that

money can be identified.” Gasparini v. Pordomingo, 972 So. 2d 1053, 1056 (Fla.

3d DAC 2008) (“At the time that International Trading received the funds, it had

every right to do with them as it pleased. Accordingly, as a matter of law, there was

no conversion.”). The requirement of specific, identifiable funds usually means that

the parties must have intended to maintain the funds at issue “in a separate account

or hold the funds in a trust or escrow account.” Walker, 59 So. 3d at 190. The parties

must have “contemplated that a specific sum of money, once delivered to [the

defendant], should be kept immutable and inviolate.” Futch v. Head, 511 So. 2d

314, 321 (Fla. 1st DCA 1987). Here, the Plaintiff has not and cannot allege that

UFBOT was under an obligation to “keep intact or deliver” any specific funds

received from Plaintiff. Because Plaintiff has not and cannot identify any property

that could be subject to a conversion claim, Counts V and VI must be dismissed.

      In addition, as for UFBOT’s alleged conversion of Plaintiff’s claimed

“identifiable legal ownership to the right and services of an in-person, on-campus

educational experience” (FAC ¶¶168-69) and the “identifiable legal ownership to

the services, access, benefits and/or programs paid for through their fees” (FAC

¶¶178-79), it is well established that “intangible property rights cannot, standing

alone, be the subject of a conversion claim.” AutoNation, Inc. v. GAINSytems, Inc.,

No. 08-61632, 2009 WL 1941279, at *8 (S.D. Fla. July 7, 2009); see also Al-Ghena



                                          22
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 23 of 32




Int’l Corp. v. Radwan, No. 13-61557, 2014 WL 12729283, at *7 (S.D. Fla. April 15,

2014) (dismissing conversion claim with prejudice because “Plaintiffs have not

alleged that Defendants have wrongfully retained any non-monetary tangible

property”). Accordingly, Counts IV and V must be dismissed with prejudice.

VIII. Plaintiff Fails to State a Claim for Relief for FDUTPA

      In addition to and apart from the applicable immunity doctrines addressed

above, Plaintiff’s FDUTPA claims fail to state a viable claim as a matter of law. A

claim for damages under FDUTPA has three elements: (1) a deceptive act or unfair

practice; (2) causation; and (3) actual damages. §501.211(2), Fla. Stat.; Rollins, Inc.

v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006). Plaintiff’s FDUTPA claims

suffer the same flaw as his conversion claims – they are simply the breach of contract

claims recharacterized as FDUTPA claims. In Florida, a breach of contract claim

without significant allegations of unfair or deceptive conduct is insufficient to state

a cause of action under FDUTPA. See PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842

So. 2d 773, 777 n. 2 (Fla. 2003) (cautioning that a breach of contract claim is not

converted to a FDUTPA claim without “conduct that is unfair or deceptive as judged

by controlling case law.”); Desantis v. Marriot Ownership Resorts, Inc., No. 6:14-

CV-733, 2014 WL 6389772, at *3 (M.D. Fla. Nov. 14, 2014) (“this is the same

theory that underlies the contract claims, which is insufficient to state an FDUTPA

claim under Florida law”); Hache v. Damon Corp., 8:07-CV-1248-T-30EAJ, 2008



                                          23
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 24 of 32




WL 912434, at *2 (M.D. Fla. Apr.1, 2008) (citing PNR and dismissing FDUTPA

claim “[a]s Plaintiffs failed to allege significant deception or malice on the part of

Defendants, their allegations are insufficient to state a claim under FDUTPA”);

Willard v. Home Depot, U.S.A., Inc., No. 5:09-cv-110/RS-MD, 2009 WL 1884395,

at *2 (N.D. Fla. June 29, 2009) (“absent ‘significant allegations of unfair or

deceptive conduct,’ a complaint that merely alleges intentional breach of contract is

insufficient to state a claim under FDUTPA”). A claim for FDUTPA also cannot lie

where it is based on a contract that the court has ruled unenforceable. Bankers Trust

Co. v. Basciano, 960 So. 2d 773, 778 (Fla. 5th DCA 2007) (to hold otherwise would

allow every failed contract claim to morph into a FDUPTA claim, and the well-

established laws governing contracts should not so casually be dismissed).

      Here, Plaintiff’s FDUTPA claims are based on allegations that UFBOT made

pre-Spring semester 2020 representations about in-person academic instruction and

on-campus experiences that were not fulfilled due to mid-Spring semester closures

resulting from the unforeseen COVID-19 pandemic.12 As Plaintiff’s allegations of

unfair or deceptive conduct are not independent of Plaintiff’s breach of contract

allegations, the FDUTPA claims must be dismissed.



12
  Under Florida law a misrepresentation must relate to a past or existing fact to be
the basis for a claim sounding in fraud; a promise to do something in the future is
not actionable fraud. Sleight v. Sun and Surf Realty, 410 So. 2d 998, 999 (Fla. 3d
DCA 1982); Cavic v. Grand Bahama Dev. Co., 701 F.2d 879, 883 (11th Cir. 1983).

                                         24
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 25 of 32




      The FAC does not identify what was unfair or deceptive on the part of UFBOT

or how an unfair and deceptive act allegedly aggrieved the Plaintiff. “Deception

occurs if there is a representation, omission, or practice that is likely to mislead the

consumer acting reasonably in the circumstances, to the consumer’s detriment.”

Thunder Marine v. Brunswick Corp., No. 8:06-cv-384, 2007 WL 2302196, at *8-9

(M.D. Fla. 2007), aff’d 277 Fed. App’x 910 (11th Cir. 2008). Plaintiff’s FDUTPA

claim is based upon alleged detriment to Plaintiff as a result of the university’s

refusal to jeopardize the safety and welfare of its students, faculty and staff by

continuing to provide in-person academic instruction and on-campus experience

during the COVID-19 pandemic in the Spring 2020 Semester, a claim for relief not

plausible on its face.

      Plaintiff has also failed to sufficiently demonstrate “actual damages” caused

by UFBOT’s alleged deception and unfair practice, which is an essential element of

a FDUTPA claim. See Smith v. 2001 S. Dixie Hwy., Inc., 872 So. 2d 992, 994 (Fla.

4th DCA 2004) (affirming dismissal of complaint “because appellant did not allege

a recoverable loss under the statute, and therefore, failed to state a cause of action.”).

Florida’s courts routinely dismiss FDUTPA claims where the plaintiff has not

suffered any recoverable “actual damages.” Ahearn v. Mayo Clinic, 180 So. 3d 165,

171 (Fla. 1st DCA 2015). Here Plaintiff asserted he is “entitled to recover actual

damages,” but fails to identify legally valid actual damages. See FAC ¶¶204, 223.



                                           25
      Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 26 of 32




       For all of these reasons, Counts VII and VIII must be dismissed with

prejudice.

IX.    Plaintiff Fails to State a Constitutional Takings Claim Under §1983

       In addition to and apart from the applicable immunity doctrines addressed

above, Plaintiff’s takings claims under §1983 are not viable as a matter of law.

Plaintiff’s takings claims are not viable because Florida law does not recognize him

to be the owner of constitutionally protected property interest, and because

Plaintiff’s voluntary tuition and fee payments do not legally qualify as a “taking”.

       “The first inquiry for section 1983 is whether the defendant deprived the

plaintiff of a constitutionally protected property right”. Key West Harbor Dev. v.

City of Key West, 987 F.2d 723, 727 (11th Cir. 1993). Plaintiff alleges a property

interest or right to an unspecified amount of Spring semester 2020 tuition and fees

he demands be refunded, based on the implausible contention in FAC ¶¶231-32 and

248-49 that they have “a protected property right in all the fees they paid to the

Universities for which they received nothing, or significantly less than they

bargained for” and “Defendants elected to seize” Plaintiff’s property under color of

state law, without notice or due process, which violates due process and §1983. In

Bd. of Regents of State Coll. v. Roth, 408 U.S. 564 (1972), the Supreme Court held:

       In order for an individual to have a protected property interest, a person
       clearly must have more than an abstract need or desire for it. He must
       have more than a unilateral expectation of it. He must, instead, have a
       legitimate claim of entitlement to it. Property interests, of course, are

                                          26
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 27 of 32




       not created by the Constitution. Rather they are created and their
       dimensions are defined by existing rules or understandings that stem
       from an independent source such as state law . . . that support claims of
       entitlement to those benefits. Id. at 577.

“Whether Florida law has created a property interest is a legal question for the Court

to decide.” City of Key West, 987 F.2d at 727. If a property interest asserted in a

takings claim is created by state statutory law, the right must be gleaned from the

statute itself. Checker Cab v. Miami-Dade, 899 F.3d 908, 917 (11th Cir. 2018). If

Plaintiff had no constitutionally protected property right or interest under Florida

law, then his takings claims under §1983 fail and must be dismissed with prejudice.

      Critically, the FAC pleads no Florida statutory basis for Plaintiff’s claimed

entitlement to a property interest in Spring semester 2020 tuition and fees which he

voluntarily paid, and none exists. As addressed in Section VI above, the payment of

fees by all students is required by statute irrespective of whether or not the student

used the related services or participates in the related activity.         See Section

1009.24(2), Fla. Stat. (“All students shall be charged fees except students who are

exempt from fees or students whose fees are waived.”) Tuition must also be paid by

all students by statute, unless specifically exempted or subject to a waiver. Id; see

also Sections 1009.25 and 1009.26, Fla. Stat. (addressing exemptions and waivers).

Nothing in these statutes create a present possessory interest in any funds paid as

tuition or fees, nor do students have any individually identified interests in such fees.

Tuition and fees paid are deposited into the university’s account, see §1011.42(2),

                                           27
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 28 of 32




but still subject to the Legislature’s appropriation authority. See §1011.41, Fla. Stat.;

and Graham v. Haridopolos, 108 So.3d 597 (Fla. 2013). Since Chapter 1001,

Florida Statutes, and Chapter 1009, Florida Statutes, do not provide a private cause

of action for persons who are dissatisfied with what they received in exchange for

the tuition and fees charged, Plaintiff certainly cannot establish a “property right.”

      As addressed in Section VII above, UFBOT has no common law obligation

to “keep intact or deliver” any portion of the funds Plaintiff paid to UFBOT for his

Spring 2020 semester tuition and fees, which are not specifically identifiable.

Plaintiff is also not the owner of the tuition and fees he paid and has no property

interest in them. In the words of the Supreme Court in Roth, 408 U.S. at 577, the

Plaintiff asserts nothing more than a “unilateral expectation” of a property interest

in partial Spring 2020 semester refund proceeds. Moreover, under Florida law “[i]t

is a well-recognized rule that money voluntarily paid under a claim of right to

payment, and with knowledge of the facts by the person making the payment, cannot

be recovered back.” Sanchez v. Time Warner, No. 98-211, 1998 WL 834345, at * 2

(M.D. Fla. Nov. 4, 1998). The gravamen of Plaintiff’s lawsuit against UFBOT is

for breach of contract, but an alleged contractual debt does not create a

constitutionally protected property interest cognizable under §1983. See Braden v.

Texas A&M University System, 636 F. 2d 90 (5th Cir. 1981). Plaintiff’s failure to




                                           28
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 29 of 32




demonstrate he had a constitutionally protected property interest makes it

unnecessary to determine any of the remaining aspects of his §1983 takings claim.

      Moreover, to “take” property within the meaning of the Fifth Amendment

means to deprive an owner of their own property against their will. No case holds

that a voluntary tuition and fee payment to a public university constitutes a “taking.”

Thus, by way of analogy, “[i]t is beyond dispute that . . . user fees13 . . . are not

‘takings.’” Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S. 595, 615 (2013).

Instead, “taken” within the meaning of the Fifth Amendment, “implies legal

compulsion, not a lack of reasonably priced options. . .” James v. Global Tel*Link

Corp, No. 13-4989, 2020 WL 998858, at *3 (D.N.J. Mar. 2, 2020).

      For all of these reasons, Counts IX and X must be dismissed with prejudice.

X.    Plaintiff’s FAC Should be Dismissed with Prejudice

      In additional to all the legal infirmities explained above, which present legal

barriers which cannot be overcome or cured by amendment, and UFBOT

respectfully requests the Court dismiss the Complaint with prejudice.14 Rance v.


 To the extent the user fee analogy is applicable here, the amount of user fees do not
13


need to be calibrated to the use the party makes of the government service. See
United States v. Sperry Corporation, 493 U.S. 52, 60-61 (1989).
14
   As further support for a dispositive dismissal, Florida law does not recognize a
cause of action for educational malpractice, even if couched under the guise of a
breach of contract or other claim. C.P. v Leon County School Board, Case No. 4:03-
cv065, 2005 WL 2133699 (N.D. Fla. Aug. 27, 2005) (Florida law recognizes no
cause of action for educational malpractice, citing Fla. Dept. of Health v. B.J.M.,


                                          29
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 30 of 32




Winn, 287 Fed. App’x. 840, 841 (11th Cir. 2008) (affirming dismissal of original

complaint with prejudice because “district courts need not permit amendment where

it would be futile to do so); Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1262-63

(11th Cir. 2004) (same). Dismissal of the named plaintiff’s claim requires dismissal

of the entire Complaint. Norris v. Smart Document Solutions, LLC, 483 Fed. App’x

247, 251 (6th Cir. 2012)(dismissal of entire complaint was proper where named

plaintiff’s individual claims were dismissed); Robey v. Shapiro, Marianos & Cejda,

LLC, 434 F.3d 1208, 1213 (10th Cir. 2006) (“A putative class action complaint

should be dismissed if the named plaintiff’s individual claims fail to state a plausible

claim for relief.”); Murray v. U.S. Bank Trust, 365 F.3d 1284, 1293 (11th Cir. 2004)

(“Thus, just as plaintiff cannot pursue an individual claim unless he proves standing,

a plaintiff cannot represent a class unless he has standing to raise the claims of the

class he seeks to represent.”). Because Plaintiff has failed to state any viable

individual claims, the Court should dismiss the action before proceeding to class



656 So. 2d 906, 914 (Fla. 1995)); Armstrong v. Data Processing Inst., 509 So. 2d
1298, 1299 (Fla. 1st DCA 1987) (affirming dismissal of differently labeled claim
that was in effect one for educational malpractice); Newman v. Socata SAS, 924 F.
Supp. 3d 1322, 1329 (M.D. Fla. 2013) (“I conclude that the Supreme Court of
Florida would likely refuse to recognize educational malpractice claims against
academic institutions–public or private–arising from their delivery of general
academic instruction even if they are pleaded as other types of claims.”). Thus,
Plaintiff’s allegations that he is not suing for “academic malpractice” (FAC ¶¶123
and 138) are immaterial.


                                          30
     Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 31 of 32




certification and no notice of this involuntary dismissal need be given to putative

class members. Burks v. Arvest Bank, No.4:06-cv-00551, 2006 WL 3512478, at *2

(E.D. Ark. Dec. 6, 2006) (“Since the Court has dismissed the sole named Plaintiff’s

individual claims, the Court must dismiss the class allegations as well and no notice

of this involuntary dismissal need be given to any alleged unnamed class members”).

Dated: August 21, 2020                 Respectfully submitted,

                                       /s/ T. Todd Pittenger
                                       T. TODD PITTENGER, ESQ.
                                       Florida Bar No.: 768936
                                       todd.pittenger@gray-robinson.com
                                       KELLY GARCIA, ESQ.
                                       kelly.garcia@gray-robinson.com
                                       Florida Bar No.: 0694851
                                       JASON ZIMMERMAN, ESQ.
                                       Florida Bar No. 104392
                                       Email: jason.zimmerman@gray-
                                       robinson.com
                                       GRAYROBINSON, P.A.
                                       301 E. Pine Street, Suite 1400
                                       Orlando, FL 32802-3068
                                       Telephone: 407-843-8880
                                       Facsimile: 407-244-5690

                                       /s/ George T. Levesque
                                       GEORGE T LEVESQUE, ESQ.
                                       Florida Bar No.: 555541
                                       George.Levesque@gray-robinson.com
                                       GRAYROBINSON, P.A.
                                       301 S. Bronough St., Suite 600
                                       Tallahassee, Florida 32301
                                       Telephone: 850-577-9090
                                       Facsimile: 850-222-3494

                                       Counsel for Defendant UFBOT

                                         31
    Case 1:20-cv-00106-AW-GRJ Document 31 Filed 08/21/20 Page 32 of 32




        CERTIFICATE OF COMPLIANCE OF LOCAL RULE 7.1(F)

      I HEREBY CERTIFY that, in accordance with Local Rule 7.1(F) of the
United States District Court for the Northern District of Florida, this memorandum
contains 7,999 words.

       CERTIFICATE OF ATTORNEY CONFERENCE - NOT REQUIRED

       I HEREBY CERTIFY that, pursuant to Local Rule 7.1(D), no attorney
conference is required because this motion would determine the outcome of a case
or claim.

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of August, 2020, I E-filed the
foregoing document by using the Court's CM/ECF system which will serve a copy
on all counsel of record; and, I further certify that I furnished a copy of the foregoing
document by Electronic Mail to:

      Bryan DeMaggio, Esq.
      Wm. J. Sheppard, Esq.
      215 Washington Street
      Jacksonville, FL 32202
      sheplaw@sheppardwhite.com

      Thomas J. McKenna, Esq.
      Gregory M. Egleston, Esq.
      Gainey McKenna & Egleston
      501 Fifth Avenue, 19th Floor
      New York, NY 10017
      tjmckenna@gme-law.com
      gegleston@gme-law.com



                                        /s/ T. Todd Pittenger
                                        T. TODD PITTENGER
                                        Florida Bar No.: 768936



                                          32
